MEMORANDUM **
Alcove Investment, Inc. appeals from the Bankruptcy Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s order granting a preliminary injunction to stop the judicial sale of the home of debtors Marco and Brenda Conceicao (“Debtors”). We dismiss for lack of jurisdiction.
This court has jurisdiction to review appeals arising from final decisions, judgments, and orders of the BAP. See 28 U.S.C. § 158(d). The BAP’s affirmance of a bankruptcy court’s interlocutory order is not a final order under section 158(d). See In re Lievsay, 118 F.3d 661, 662-63 (9th Cir.1997). Here, the BAP affirmed the bankruptcy court’s interlocutory order granting Debtors’ motion for a preliminary injunction. Accordingly, we lack jurisdiction to review this appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.